department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division release number release date legend org - organization name xx - date address address org address certified mail dear date date person to contact badge number contact telephone number contact address employer_identification_number deadline to petition_tax_court this is a final notice of adverse determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective january 20xx the following reason s you are not organized and operated exclusively for an exempt_purpose as required by internal_revenue_code sec_501 you are not and have not been engaged primarily in activities which accomplish one or more exempt purposes you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 rather your activities further a substantial nonexempt commercial purpose and serve private rather than public interests contributions to your organization are no longer deductible effective january 20xx since your exempt status has been revoked you are required to file form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx income_tax returns for subsequent years are to be filed with the appropriate service_center identified in the instructions for those returns it is further determined that your failure_to_file a written appeal constitutes a failure to exhaust your available administrative remedies however if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form write to the following address please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due the last day for filing a petition for declaratory_judgment is june 20xx you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling this letter should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely nanette m downing acting director eo examinations enclosures publication err ee ae government entities division org address department of the treasury internal_revenue_service tege eo examination watt avenue sa eo sacramento ca date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary lf you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely sunita lough director eo examination letter catalog number 34809f 886a eo name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx legend org organization name state state date attorney - attorney xx address address president president city - city whether the organization continues to qualify for exemption from income_tax when its president has stated that they have stopped providing credit_counseling_services issue org was incorporated in the state of state on may 20xx facts on january 20xx org was recognized by the service as exempt under sec_501 of the internal_revenue_code effective may 20xx because it was a newly created organization it was presumed to be a public supported_organization described in sec_509 and sec_170 of the code for an advance_ruling period beginning may 20xx and ending december 20xx its application_for recognition of exemption form_1023 dated august 20xx gave the organizations address as address city state the application provided a schedule listing the activities of the organization these were to p o o a provide individual counseling provide credit and financial education assist the consumer with creditors on establishing a reasonable repayment plan provide debt consolidation programs on march 20xx i spoke with the president of the organization by phone he told me that the organization was currently not in business we setup an initial appointment date for march 20xx on march 20xx i received a call from attorney representing the organization he stated that the organization was looking to dissolve and wanted to terminate their exempt status and give up their right to appeal we agreed that the org could mail in the material requested on the idr on june 20xx mailed organization the second idr law to be exempt under sec_501 of the code an organization must be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the form 886-a rev department of the treasury - internal_revenue_service page -1- erin 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org prevention of cruelty to children or animals and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states an organization will be regarded as operating exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states in part thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interest such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interest revrul_69_441 1969_2_cb_115 holds that a nonprofit organization formed to help reduce personal bankruptcy by informing the public on personal money management and aiding low-income individuals and families with financial problems is exempt under sec_501 of the code the organization provides information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aids low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans the funds are kept in a_trust account and disbursed on a partial payment basis to the creditors whose approval of the establishment of the plan is obtained by the organization these services are provided without charge to the debtor the debtor receives full credit against his debts for amounts paid the organization’s receipts are from contributions primarily from the creditors participating in the organization’s budget plans however creditors are not required to make contributions as a condition of participation taxpayer’s position a copy of a draft revenue agents report form 886-a was sent by certified mail to the taxpayer on november 20xx to solicit their response to the proposed revocation the draft report was signed for by the president on november 20xx on november 20xx the agent called the president at her home and at her office and left messages for her to call -- the calls were not returned a form_6018 was signed by president on december 20xx and was form 886-a rrev department of the treasury - internal_revenue_service page -2- 886a eo name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended 20xx org received by the service on december 20xx no other correspondence was received with the form_6018 governments position based on the president’s statements regarding the organizations operations the organization ceased conducting the activities which were the basis for their exemption sometime during year ending december 19xx therefore they have not qualified for exemption since the day they ceased performing such exempt_activities conclusion based on the foregoing the organization ceased operating as an exempt credit_counseling_organization during 19xx therefore it no longer qualifies as an organization exempt under sec_501 of the code and its tax exempt status should be revoked effective january 20xx if you agree with revocation of your exempt status under sec_501 please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you disagree please respond in accordance with the filing a formal protest requirements as described in page of publication the examination process if the proposed revocation of your exempt status becomes final the appropriate state official will be notified in accordance with internal_revenue_code sec_6104 in addition you will be required to file form_1120 u s corporate_income_tax returns for all subsequent tax periods as a private_foundation you will continue to be subject_to the provisions of chapter of the code unless you terminate your foundation status under sec_507 of the code attached exhibit record of interviews and attempts to contact form 886-a rev department of the treasury - internal_revenue_service page -3-
